PER CURIAM.
The plaintiff, Arthur Walters, recovered judgment in the District Court against Local 43 and the International Union incorrectly designated in the complaint as United Association of Plumbers and Steamfitters, AFL-CIO* for damages in the amount of $2,937.50 for violation of the secondary boycott provisions contained in Title 29 U.S.C. § 187.
Walters was a small contractor engaged in the installation and repair of refrigeration and air-conditioning systems in Chattanooga, Tennessee. He had an oral agreement to instal an air-conditioning system in a building being constructed by Red Food Stores in Rossville, Georgia which is located just across the state line from Chattanooga. Walters was not a union member.
The Local placed a picket at the construction site carrying a sign which read “Pipe work on this job not being done by members of Local 43.” Red Food Stores then removed Walters from the job and has not given him any work since.
 We think the findings of fact of the District Court relative to Local 43 were supported by substantial evidence and are not clearly erroneous. His conclusions of law with respect to the Local are correct. In our judgment, the District Court was not obliged to award punitive damages to plaintiff or treble the amount of the damages under the statutory law of Tennessee. We find no fault with the damages awarded by the District Court.
There is no evidence in the record, however, that United participated in any way in the placing of the picket or ratified the picketing. The judgment against it has no support.
An order may, therefore, be entered affirming the judgment against Local 43. The judgment against United Association of Plumbers and Steamfitters, AFL-CIO is reversed and the cause remanded with instructions to dismiss the complaint as to it.

 The correct name of the International is: “United Association of Journeymen and Apprentices of the Plumbing and Fitting Industry of the United States and Canada, AFL-CIO.”